Title: November 1797
From: Washington, George
To: 




1. Calm, clear & extremely pleasant. Mer. at 60.
 


2. Calm, clear & pleasant as yesterday—Mer. at 60. Mr. Thomson Mason & Lady and Mrs. Nichols dined here.


   
   
   Thomson Mason (1759–1820), son of Col. George Mason of Gunston Hall, lived at Hollin Hall, just north of GW’s River Farm. The house had been built on land given Thomson by his father. He was a justice of Fairfax County and later served as a state senator (1800–4) and a delegate (1808–9) from Fairfax to the Virginia General Assembly. Mason married in 1784 Sarah McCarty Chichester, daughter of GW’s neighbor Richard Chichester.



 


3. Calm, Clear & pleasant—Mer. at .
 


4. Cloudy Morning, drisling afterwards until Night when it rained closely. Mer. 70.
 


5. Clear in the forenoon & raing. afterwards until Sun down by showers—when the Wind came out strong & cold at No. Wt. & the Mer. fell from 72 to 52 degrees.
 


6. Variable in wind & weather Mer. Cold. 42. Wind in the afternoon at No. Wt.
 


7. Cold Morning—ground froze Wind at No. Wt. Morng. Southerly afterwards. Cold 41 deg[ree]s.
 


8. More moderate—wind still at No. Wt. clear. Mer. 48.
 


9. Calm, clear & remarkably pleasant. Mer. 52.
 


10. Wind at No. Et. & great appearances of a fall of weather but it held up. Mer. at 46. Dr. Keith & a Mrs. Forest came to dinner & stayed all night.


   
   dr. keith: GW may mean James Keith. He calls the man “Mr. Keith” when he leaves Mount Vernon on the next day.



 


11. A thick heavy fog all day but no rain till night, when it began to rain very fast. Mer. at 50. Mr. Keith &ca. went away & Mrs. Ratcliff & Son came to Dinner.

   
   
   mrs. ratcliff: may be either Louisiana (Lucian) Bowling Ratcliff, wife of Richard Ratcliff (Ratcliffe; c.1750–1825), or her daughter-in-law, the wife of Richard’s son John Ratcliff (b. 1766). Richard Ratcliff was a justice and coroner of Fairfax County, served as a commissioner of the tax, and was deputy sheriff for Fairfax. John Ratcliff was a merchant in Alexandria.



 


12. Raining all the forenoon with a strong So. Et. Wind. Clear afterwards—Mer. 55.
 



13. Clear, calm & remarkably fine & pleasant—Mer. 55 a 65. The British Envoy Mr. Liston & his Lady—Mr. Marchant & his lady & her Son Mr. Brown and Mr. Athill Speaker of the Assembly of Antigua came to Dinner as did a Doctr. Pinckard. The last went afterwards.

   
   
   Robert Liston (1743–1836) served as British minister and ambassador at several important posts before being appointed in 1796 as envoy extraordinary and minister plenipotentiary to the United States. He served in this capacity until 1800. In Feb. 1796, just before coming to this country, he married Henrietta Marchant, “daughter of the late Nathaniel M. esq. of Antigua” (Gentleman’s Mag., 66 [1796], 254). Nelly Custis characterized Mrs. Liston as having “kind & friendly manners” and seemed fond of her, but she refused an invitation to spend part of the winter with the Listons in Philadelphia because of her reluctance to leave Mount Vernon and especially her grandmother (Eleanor Parke Custis to Elizabeth Bordley, 23 Nov. 1797, ViMtvL). mr. marchant: Mrs. Liston’s brother, Dr. Nathaniel M. Marchant (d. 1804) of Antigua. His wife was Mary Marchant. According to Nelly Custis, Mrs. Marchant was “a sweet beautiful engaging Woman, her husband very pleasing & entertaining. I am really sorry that his health is so very precarious. . . . Mr. Brown is a very genteel young man, I am sorry he has left Philadelphia, as I am sure the Belles will feel his loss—he was in my opinion one of the most elegant & pleasing young men last Winter” (Eleanor Parke Custis to Elizabeth Bordley, 23 Nov. 1797, ViMtvL). Mr. Brown was Frank Brown, Mrs. Marchant’s son of a former marriage. Mr. Athill is James Athill, speaker of the Antigua legislature (information from Mrs. Alexandra Lee Levin, Baltimore, Md.; Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 4:263). Nelly Custis thought him “a sensible agreeable man.” The Listons were to accompany the Marchant family and Mr. Athill by water as far as Norfolk, from whence the Marchants, Brown, and Athill were to embark for Antigua (Eleanor Parke Custis to Elizabeth Bordley, 23 Nov. 1797, ViMtvL).



 


14. Remarkable fine morning but lowering & windy from No. W. in the afternoon. Mer. 58 & 42. Mrs. Ramsay, Mr. & Mrs. Potts Mr. Wilson, Mr. Harrison & Da[ughter] & son dined here. In the afternoon Majr. Pinckney & Lady arrived.


   
   Maj. Thomas Pinckney (1750–1828), of South Carolina, was the son of Charles and Eliza Lucas Pinckney and brother of Charles Cotesworth Pinckney. Reared and educated in England, Pinckney attended the Inner Temple and was admitted to the bar in 1774. He returned to America and served in the Continental Army, receiving a promotion to major of the 1st South Carolina Regiment in 1778. From 1792 to 1796 he served as minister to Great Britain and from 1794 to 1795 was in Spain as special commissioner and envoy to settle the outstanding differences between the United States and Spain. In 1796 Pinckney was the Federalist candidate for vice-president. At the present time he was a member of the House of Representatives from South Carolina. Pinckney’s first wife, Elizabeth Motte Pinckney, had died while he was in England, and on 19 Oct. 1797 he had married her sister, Frances Motte Middleton, widow of John Middleton. The Pinckneys were undoubtedly on their way to Philadelphia for the new session of Congress.



 


15. Cold & windy with a little Snow just to whiten the grd. in the morning—clear afterwards. Mer.—38 & 48.
 



16. Very hard frost—Wind at No. wt. & clear. Mer. at . All the Compy. above mentd. went away & Mr. B. Bassett came to dinner & a Mr. Augs. Woodward came in the Evening.

	
   
   Augustus Woodward, of Greenbrier Court House, stopped at Mount Vernon on his way to Philadelphia with a “draft” from George Alderson, sheriff of Kanawha County, for taxes due for the years 1791–96 on four tracts of GW’s land lying on the Kanawha River in Kanawha County (Alderson’s draft to GW, Aug. 1797, NjMoHP). Since his knowledge of the county’s tax laws was sketchy, GW declined to pay until he could make further inquiry. Woodward informed him that the necessary information could be obtained from the treasury or auditor’s office in Richmond, and GW requested his nephew Bushrod Washington, then living in Richmond, to investigate (GW to Bushrod Washington, 18 Dec. 1797, DLC:GW). On 9 Jan. 1798 Bushrod informed his uncle that Sheriff Alderson was substantially correct, but that some of these lands and two lots in Berkeley County had also been returned for nonpayment of 1788 taxes and 1795 taxes, respectively, “with a view under a late Law, of subjecting them to forfeiture and future appropriation by any other person, or to be sold by the public.” This, he urged GW, was the more urgent matter, and payment should be made at the treasury or the auditor’s office promptly. The taxes due for the last six years should be paid directly to the “Sheriff or Collector of the County where the Lands lie” (ViMtvL). Woodward stopped at Mount Vernon on 14–15 Jan. 1798 on his way home from Philadelphia and received the full amount of the taxes requested by the sheriff of Kanawha County. GW sent the amount due at the auditor’s office promptly to Bushrod Washington for payment (GW to Bushrod Washington, 19 Jan. 1798, DLC:GW). See also GW to Bushrod Washington, 30 Jan. and 7 Feb. 1798, DLC:GW; Bushrod Washington to GW, 1 Feb. 1798, ViMtvL; schedule of GW’s western lands, Jan. 1798, DLC:GW.



 


17. Snowing very fast from So. Et. until 9 Oclock when it ceased—grd. covered abt. 2 Inchs. Mer. 44. 36.
 


18. Very pleasant, & clear after the morning. Wind moderate Mer. 48 & 42. Mr. Woodford went.


   
   mr. woodford: GW means Augustus Woodward, who came on 16 Nov.



 


19. Clear & very pleasant—Wd. Southerly. Mer. 50 & 44—Mr. White came.


   
   Mr. White is Alexander White, commissioner of the Federal City (see entry for 31 Dec. 1789).



 


20. Wind shifting to No. Easterly, it grew cold & threatned Snow. Mer. from 32 to 42. Mr. White went away & I went to Alexandria & returned.
 


21. A little Snow in the morning with a very heavy sleet all day.

Mer. from 36 to 48. A Mr. Lister introduced by Mr. Robt. Morris came here dined & returned.

	
   
   Robert Morris wrote GW that Daniel Lister was “an English young Gentn.” on a tour of the United States and “could not return contentedly without seeing the Saviour of this country, Thus you see that your well earned Fame subjects your time & attention to be taxed by Strangers” (6 Nov. 1797, DLC:GW).



 


22. Misting, & at times raining all day. The sleet was so heavy as to break down all the Willow Trees. Mer. 48 & 34.
 


23. Such a day as yesterday but more rain. Mer. as above. Mr. Bassett & Fanny Henly went away.

	
   
   Mr. Bassett is probably Burwell Bassett, Jr. He wrote GW from Richmond three days later indicating that he had recently talked to GW about a cook and housekeeper for Mount Vernon (DLC:GW). fanny henly: Nelly Custis wrote a friend, “My cousin left me this morning for her Home. I regret the loss of her society much, as she was great company for me, she is an affectionate amiable girl” (Eleanor Parke Custis to Elizabeth Bordley, 23 Nov. 1797, ViMtvL).



 


24. Clear & cold. Wd. at No. Wt. Mer. as above—A Mr. Welch from Greenbrier dined here.


   
   James Welch of Rockingham County, now living in Greenbrier County, arrived at Mount Vernon armed with a cautious letter of introduction from Daniel Morgan. He had no money but had a grandiose scheme for leasing GW’s 23,000 acres of land on the Kanawha River and dividing it into small farms for sublease. On 29 Nov., Welch submitted a definite proposition for leasing the land with an option to buy. GW wrote Dr. James Craik in Alexandria to try to find out more about him before carrying negotiations any further (COOKRoy Bird Cook. Washington’s Western Lands. Strasburg, Va., 1930., 71–73; PRUSSINGEugene E. Prussing. The Estate of George Washington, Deceased. Boston, 1927., 119, 464–65).



 


25. Moderate with the Wind Southerly—Mer. 41 a 49. Mr. Russel came here abt. 9 Oclock A.M.

	
   
   mr. russel: probably William Russell (1740–1818), a merchant and reformer of Birmingham, Eng., who engaged in an export trade from Birmingham and Sheffield to Russia, Spain, and the United States. In 1795 he came to the United States to clear up matters dealing with his American trade and to check on a family estate in Maryland. He stayed for five years. On 8 Sept. 1798 Russell wrote GW from Middletown, Conn., thanking him for the hospitality shown him at Mount Vernon and promising to send the ram and the recently completed chaff machine he had promised as soon as appropriate shipping could be had (DLC:GW). Owing to various delays, the sheep and the chaff machine did not arrive until May 1799. Russell also sent GW a gift of a new type of hoe and a new implement called a ground borer, designed for digging fence post holes but which could be put to military use making

	   chevaux-de-frise (GW to Russell, 28 Sept. 1798, 6 Jan. and 26 May 1799, and Russell to GW, 11 May 1799, DLC:GW; Russell to GW, 20 Dec. 1798, ViMtvL).



 


26. Wind fresh from No. West all day & clear. Mr. Russel went away after breakfast. Mr. Lear came to dinner & Mr. & Mrs. Law at Night.
 


27. Wind in the same place & cold. Mer.  No acct. taken.
 


28. Wind still at No. Wt. & cold. Mer. neglected again.
 


29. Wind in the same quarter & equally cold and spewing frost. Mer. 22 a 32.
 


30. Wind & weather as yesterday—Mer. 24 a 34.
